AO 450 (Rev. 5/85) Judgment in a Civil Case




                       United States District Court
                                       EASTERN DISTRICT OF WISCONSIN


LEONID BURLAKA,
DAVID STARRY,
ROGER ROBINSON,
and TIM KEUKEN,

                               Plaintiffs,
                                                            JUDGMENT IN A CIVIL
                                                            CASE
                     v.                                       Case No. 17-C-1126

CONTRACT TRANSPORT
SERVICES, LLC,

                               Defendant.


☐         Jury Verdict. This action came before the Court for a trial by jury. The issues have been
          tried and the jury has rendered its verdict

☒         Decision by Court. This action came before the Court for consideration.

       IT IS HEREBY ORDERED AND ADJUDGED that plaintiffs take nothing, and this case
is DISMISSED.


                                              Approved:   s/ William C. Griesbach
                                                          William C. Griesbach, Chief Judge
                                                          United States District Court
          Dated: April 1, 2019

                                                          STEPHEN C. DRIES
                                                          Clerk of Court

                                                          s/ Lori Hanson
                                                          (By) Deputy Clerk




      Case 1:17-cv-01126-WCG Filed 04/01/19 Page 1 of 1 Document 49
